Case 5:16-cv-00105-TBR Document 173 Filed 03/31/21 Page 1 of 2 PageID #: 2163




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                            CIVIL ACTION NO. 5:16-cv-00105-TBR

BRANDON R. BRUIN                                                                     PLAINTIFF

v.

WHITE, et al.                                                                    DEFENDANTS

                             MEMORANDUM OPINION & ORDER

          Before the Court is Brandon R. Bruin’s Motion for Sanctions. [DN 167]. Defendants

responded. [DN 168]. Bruin did not file a reply, but the time to do so has passed. Thus, the

motion is ripe for adjudication. For the reasons stated below, the motion is DENIED.

     I.   Background

          Bruin brought a motion for sanctions pursuant to Federal Rule of Civil Procedure 37(b)

asking for sanctions against the defendants for failing to comply with the Court’s order to

complete and submit a pretrial memorandum. [DN 167 at 1]. Bruin sets out that the Court

granted the defendants multiple extensions to file a pretrial memorandum, and they failed to do

so by the August 5, 2020 deadline. Id. at 1-2. Defendants responded, arguing that Bruin’s motion

should be denied. [DN 168]. Defendants argue that because they timely filed a motion for

summary judgment in lieu of a pretrial memorandum, as permitted by the Court, they did not fail

to comply with any court order or run afoul of Rule 37(b). Id.

 II.      Discussion

          The Court agrees with the defendants. Bruin’s argument fails. The defendants Bruin

moves against met their deadline to file dispositive motions OR a pretrial memorandum by

August 5, 2020. [DN 162]. They filed a dispositive motion—a motion for summary judgment—

on August 5, 2020. [DN 163]. Therefore, Bruin’s motion is denied.

                                                 1
Case 5:16-cv-00105-TBR Document 173 Filed 03/31/21 Page 2 of 2 PageID #: 2164




III.   Conclusion

       For the reasons stated above, the Motion for Sanctions, DN 167, is DENIED.

       IT IS SO ORDERED.




                                                       March 30, 2021




cc: counsel

Brandon R. Bruin, pro se
240651
Little Sandy Correctional Complex
505 Prison Connector
Sandy Hook, Kentucky 41171

                                             2
